Case 19-09567     Doc 38     Filed 10/18/19 Entered 10/18/19 09:50:59         Desc Main
                               Document     Page 1 of 1


                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS



                                                                  Bk No. 19-09567


 In RE: Miranda L J Cooper           )                            Withdrawal of
                                     )
                                     )                             PROOF OF CLAIM


 City of Chicago withdraws its Proof of Claim filed on 06/27/2019 claim #7.

 Dated: 10/18/2019


                                                               By: Jewell Stewart Lay
